     Case 2:19-cv-00617-KJM-AC Document 39 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Mark Baird and Richard Gallardo,                     No. 2:19-CV-00617-KJM-AC
12                              Plaintiffs,               ORDER
13           v.
14
     Xavier Becerra, in his official capacity as
15   Attorney General of the State of California,

16                              Defendants.

17

18

19          Having reviewed the joint status report at ECF No. 35 and the positions expressed in that

20   report, the court orders as follows:

21          Initial disclosures are due April 30, 2021.

22          Fact discovery must be completed by August 27, 2021.

23          Expert opinions must be disclosed by August 27, 2021.

24          Rebuttal expert opinions must be disclosed by September 24, 2021.

25          Expert discovery must be completed by October 29, 2021.

26          The last day for hearing dispositive motions is December 17, 2021.

27          IT IS SO ORDERED.

28   DATED: April 12, 2021

                                                     1
